DETAILED ACTION
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5, 10-12 and 14-17, drawn to a method for producing a material for preparing a three-dimensional, gel-like substrate.

Group 2, claim(s) 6-9, 13 and 18-20, drawn to a platelet lysate gel material comprising blood platelet lysate said platelet lysate gel material being a lyophilized dry material.


	Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of platelet lysate gel material being a lyophilized dry material.
	However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Houze et al., (WO 2013/076507).  Houze teaches a platelet lysate gel material being a lyophilized dry material (Abstract, Fig. 1 page 8, lines 10-11; page 22, lines15-19; page 23, lines 6-16 and 29-31).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Joyce von Natzmer on May 7, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-5, 10-12 and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9, 13 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/EP2017/063301, filed June 1, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to EP application 16172608.8, filed June 2, 2016.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:   
It is noted that claim 10 is introduced as “Method”.  It is suggested, for the purpose of clarity, that claim 10 recites “A method…”
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 10-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase “lyophilization of said platelet lysate, so as to provide a dry platelet lysate gel material”.  The recitation of the phrase “to provide a dry platelet lysate gel material” renders the claim unclear as to the formulation of the produced product since the claim recites both “a dry platelet lysate” and “gel material”.  It is unclear as to whether or not the product produced by the recited steps is in a dry state or is in a gel state (requiring some moisture)?  It is unclear if the claim means the dry platelet lysate has been reconstituted and is a gel product.
	It is noted the instant specification at pages 3-4 discloses the lyophilized platelet lysate is stable and can be stored for long periods of time and the dry platelet lysate is delivered to the end-user as a ready-to-use material which is reconstituted (addition of water or medium) for gel formation.
	Therefore, in the interest of compact prosecution, given that claim 1 does not recite an additional step of reconstitution to form the gel product, claim 1 is interpreted as a dry composition that has not yet been reconstituted.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a 

Further regarding claim 10, it is noted that claim 10 indicates the platelet lysate material of claim 6 is provided for preparing the three-dimensional gel-like substrate, however, claim 10 indicates that the platelet lysate of claim 6 is a lyophilized dry material and claim 6 recites the platelet lysate is a gel material. Therefore, the reference to claim 6 renders claim 10 unclear as to whether or not the platelet lysate provided in claim 10 is dry material or a gel material.
Additionally, if the platelet lysate provided in claim 10 is a dry platelet lysate, it is further unclear as to how claim 10 prepares a three dimensional, gel-like substrate since the claim does not recite any steps to rehydration or reconstitution of the dry material to product a gelled material.
Appropriate clarification is appreciated.

Further regarding claims 1 and 10 and the term "gel-like", it is noted this term is a relative term which renders the claim indefinite.  The term "gel-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what applicant is intending to cover by the recitation of “gel-like”.  It is unclear as to what properties are necessary to encompass the phrase “gel-like”.  In what manner does the material have to be like a gel or similar to a gel?  Does it have to be rigid or semi-solid, comprise a finite number of crosslinks, 
Since each of claims 2-5, 11-12 and 14-17 depend directly or indirectly from claims 1 or 10 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patel et al., (US 2013/0195959; IDS 1/11/2019) (“Patel”).

Regarding claim 1, Patel’s Example 2 prepares a lyophilized platelet rich plasma lysate using the method of Example 1 (paragraph [0036]) with the additional step of processing the blood using a commercially available PRP preparation device such as the Magellan PRP device, after the blood is collected. The lysing and lyophilization steps are conducted as in Example 1 (paragraph [0037]), specifically by collecting peripheral blood, which reads on “providing a thrombocyte concentrate”. The collected blood is further processed using a commercial PRP preparation device, which reads on “harvesting blood platelets from the thrombocyte concentrate”.  The platelet rich portion is removed and tubes of the platelet rich portion are placed into a freezing range of -190°C to -80°C for a period of 24 hours. After 24 hours, the platelets are lysed by thawing quickly at 37°C. After thawing, the tubes are then returned for another freeze cycle within the same freezing range for a period of 24 hours. The freeze-thaw is repeated at least once, and more typically, repeated at least twice, e.g., 3 to 6 freeze-thaw cycles, which reads on “lysing the blood platelets so as to produce a platelet lysate”. After the last thaw cycle, the tubes are refrozen at -80°C and stored overnight. The following day, the tubes are lyophilized, which reads on “lyophilization of said platelet lysate, so as to provide a dry platelet lysate gel material”. Upon lyophilization the platelet lysate product can be stored at room temperature for at least a year, or if at -
Regarding claims 2-3 and 12, Example 3 of Patel (paragraphs [0038]-[0044]) teaches adding the lyophilized platelet lysate (LPRPL product) to supplement tissue culture media for human cell culture.  For example, 10 mL of LPRPL can be used to prepare 97 mL of DMEM (i.e. standardized medium composition), thus anticipating claims 2-3 and 12.
Regarding claim 5, Example 1 teaches the blood platelets are lysed by a freeze-thaw process, thus anticipating claim 5.
Regarding claims 4 and 14-15, as set forth above, Example 1 (paragraphs [0036]) of Patel teaches lysing and lyophilizing steps can result in varying concentrations of platelet lysate (e.g., 30%, 50%, 70%, 90%, 100%), thus anticipating claims 4 and 14-15.  MPEP 2131.03

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1-5, 12, 14 and 15 above.
The teaching of Patel is set forth above and anticipates claims 1-5, 12, 14 and 15.
	Regarding claims 16 and 17 and the claimed ranges of blood platelet lysate, it is noted that although Example 1 of Patel (paragraphs [0036]) teaches lysing and .

	Claims 1-5, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al., (WO 2013/000672; IDS 1/11/2019) (“Wagner”), in view of Patel (set forth above) (“Patel”).
Wagner is directed to a method for cultivating cells (mesenchymal stromal cells or fibroblasts) on/in the surface of a three-dimensional gelled scaffold comprising 1-60% human platelet lysate (HPL) (page 3, lines 8-20).
Regarding claim 1, Wagner (page 5, lines 12-28, to page 6, lines 1-8) specifically teaches the following method:
providing a thrombocyte concentrate”;
	b) Harvesting blood platelets from said concentrate, reads on “harvesting blood platelets from said concentrate”;
	c) Lysing the blood platelets, reads on “lysing the blood platelets so as to product a platelet lysate”;
	d) Adding at least one medium component to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and
	e) Allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C so as to obtain a gel-like substrate comprising blood platelet lysate (HPL-gel substrate).
	Wagner teaches the blood platelet lysate, either pure or diluted, spontaneously gelatinizes at approximately 37 °C without the addition of any coagulation-inducing agent e.g. thrombin and/or calcium gluconate.  The medium component comprises a standardized medium composition for cell culture, e.g. DMEM low glucose (DMEM-LG). Wagner further teaches the culture medium contains essential growth factors and all necessary nutrients for cell cultures without undesired serum components.  Furthermore, the substrate may comprise 1 -40 % blood platelet lysate, specifically the gel-like substrate according to the invention may comprise 10 % HPL (human platelet lysate), 89 % DMEM, and 2mM L-glutamine.
	Wagner differs from the instant invention in that Wagner does not further teach lyophilization of the platelet lysate prior to addition to the culture medium.  However, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lyophilize the platelet lysate of Wagner in order to provide a product that can be easily stored at room temperature and thus not requiring expensive freezers, as well as being readily available at the time of need, thus permitting the advance preparation of the product.
The person of ordinary skill in the art would have been motivated to modify the method of Wagner to include lyophilizing the platelet lysate, as taught by Patel, for the predictable result of successfully preserving the platelet lysate in a manner that permits cost-cutting storage at room temperature and advance preparation thus being readily available at the time of need, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wagner and Patel because each of these teachings are directed at using platelet lysates in cell culture as well as for therapeutic uses.
Regarding claims 2-4, it is noted Wagner teaches adding at least one standardized medium composition for cell culture, specifically DMEM, to obtain a 
	Regarding claim 5, as set forth above regarding claim 1, Wagner teaches platelet lysates can be generated by a simple freeze-thaw process (page 1, lines 24-25), thus meeting the limitation of claim 5.
	Regarding claim 10, and the limitations directed to preparing a three-dimensional, gel-like substrate for culturing cells, it is noted as set forth above regarding claim 1, the combined prior art teaches providing a platelet lysate material by:
	a) Providing a thrombocyte concentrate;
	b) Harvesting blood platelets from said concentrate;
	c) Lysing the blood platelets; and
	d) Lyophilizing the platelet lysate to provide a lyophilized dry material.
	As to the limitation “preparing the three-dimensional, gel-like substrate for cultivating cells” it is noted, as set forth above regarding claim 1, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate; and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate. Cells were thereafter seeded on the HPL gel (human platelet lysate gel) (FIG. 1 and page 5, lines 12-28, to page 6, lines 1-8; page 18, lines 25-30; page 19, lines 15-17), thus meeting the limitation of claim 10.
	Regarding claim 11, Wagner teaches seeding mesenchymal stem cells (MSCs) on the HPL-gel substrates (platelet lysate gel substrates) (page 18, lines 25-30; page 19, lines 15-17; FIG. 1), thus meeting the limitation of claim 11.
Regarding claim 12, Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate and allowing the blood-platelet-lysate-medium to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claim 12.
Regarding claims 14-17 and the limitations directed to the concentration of the platelet lysate, it is noted as set forth above regarding claim 12, Wagner teaches Wagner teaches adding DMEM to the lysate so as to obtain a medium comprising 1 -60 % blood platelet lysate (claimed range lies within the prior art range) (page 5, lines 12-28, to page 6, lines 1-8), thus meeting the limitation of claims 14-17.   
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claims 1-5, 12, 14 and 15 above, and further in view of Wagner (set forth above).
The teaching of Patel is set forth above and anticipates claims 1-5, 12, 14 and 15.
Regarding claim 10, it is noted that Patel does not further teach the addition of the lyophilized platelet lysate prepares a three-dimensional gel substrate for cultivating cells.  However, Wagner, as set forth above, teaches the platelet lysate (1-60%) can be added to DMEM culture medium and allowed to gelatinize at approximately 37 °C therefore obtaining a gelled substrate comprising blood platelet lysate (HPL-gel). 
Wagner further teaches the three-dimensional gel substrate provides increased proliferation which may be the result of easily accessible growth factors, cell growth is not strictly limited to two dimensions and the cells proliferate more homogeneously and reach higher cell densities on the HPL-gel substrate.  Taken together, HPL-gel strongly enhances expansion of MSCs (page 23, lines 10-26).
Therefore, given that Patel and Wagner are both directed to the cultivation of mesenchymal stem cells using culture mediums supplemented with platelet lysate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lyophilized platelet lysate to prepare a three-dimensional gel substrate for cultivating cells.  
The person of ordinary skill in the art would have been motivated to modify the culture method of Patel to include using the platelet lysate to prepare a three-dimensional gel substrate for cultivating cells, as taught by Wagner, for the predictable result of successfully forming a mesenchymal stem cell culture substrate that provides easily accessible growth factors, un-restricted cell growth that mimics the native three dimensional environment and enhances expansion of MSCs, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Patel and Wagner because each of these teachings are directed at methods for successfully cultivating mesenchymal stem cells since the MSCs are well-known for therapeutic purposes.	

Conclusion
No claim is allowed.  No claim is free of the art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633